CONCURRING AND DISSENTING OPINION BY
Senior Judge FRIEDMAN.
I respectfully concur in part and dissent in part. While I agree with the majority’s decision to affirm the order of the Unemployment Compensation Board of Review (Board) denying Matthew J. Dillon (Claimant) unemployment benefits, I disagree with the majority’s conclusion that Claimant is ineligible for benefits under section 402(e.l) of the Unemployment Compensation Law (Law). Because I believe that the Board correctly determined that Claimant is ineligible for benefits under section 402(e) of the Law, I would affirm on that basis.
*1061Section 402(e.l) of the Law provides that a claimant is ineligible for benefits if he or she is discharged for failing “to submit and/or pass a drug test conducted pursuant to an employer’s established substance abuse policy, provided that the drug test is not requested or implemented in violation of the law or of a collective bargaining agreement.” 43 P.S. § 802(e.l) (emphases added). The majority finds this provision ambiguous and then attempts to ascertain the legislature’s intent by considering various statutory construction factors. The majority ultimately concludes that the phrase “drug test” in section 402(e.l) necessarily encompasses alcohol testing. I cannot agree.
Unlike the majority, I do not believe that section 402(e.l) of the Law is ambiguous. The plain language of section 402(e.l) states that it applies to an employee’s failure to submit to or pass a “drug test” if the “drug test” does not violate the law or a collective bargaining agreement. 43 P.S. § 802(e.l). Critically, section 402(e.l) does not mention alcohol, nor is alcohol testing synonymous with drug testing. It is well settled that “the best indication of legislative intent is the plain language of the statute.” Koken v. Reliance Insurance Company, 586 Pa. 269, 287, 893 A.2d 70, 81 (2006). Thus, “when the words of a statute are clear and unambiguous, they are ‘not to be disregarded under the pretext of pursuing its spirit.’ ” Id. (quoting Section 1921(b) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1921(b)). If the legislature had intended to include alcohol testing in section 402(e.l), it would have used different wording, such as “drug and/or alcohol test,” instead of “drug test.” I believe that by specifying “drug test” twice in. section 402(e.l) of the Law, the General Assembly meant exactly that.1
Moreover, unlike section 402(e), section 402(e.l) does not permit the claimant to prove the unreasonableness of the employer’s policy or that he or she had good cause for the violation. As the Board points out, an employer may reasonably expect its employees to be free of any level of illicit drugs, whereas certain employees may, in some circumstances, legally and safely consume alcohol on the job, e.g., at a company-sponsored party or at a lunch meeting with a client. For all of these reasons, I agree with the Board that alcohol testing is outside the purview of section 402(e.l) of the Law.2
With regard to section 402(e) of the Law, Appleton Papers’ (Employer) substance abuse policy prohibits employees from having a blood-alcohol level of 0.02% or higher on the job. (N.T., 12/1/11, Ex. E-l, at 18, 26.) As the majority correctly notes, Claimant admitted that he was aware of Employer’s policy and that he had a blood-alcohol level higher than *10620.02%, thereby establishing a work-rule violation. On remand, Claimant failed to prove that Employer’s alcohol policy was unreasonable or that he had good cause for violating it. Therefore, Claimant committed willful misconduct under section 402(e) of the Law.
Accordingly, because I conclude that the Board properly denied Claimant benefits under section 402(e) of the Law, I would affirm on that basis.

. It is noteworthy that the General Assembly has distinguished between drugs and alcohol in other legislation, including The Controlled Substance, Drug, Device and Cosmetic Act, Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§ 780-101 to 780-144, and the driving under the influence provisions of the Vehicle Code, 75 Pa.C.S. §§ 3801-3817. While these statutes are inapplicable here, I believe they demonstrate the legislature’s awareness that drugs and alcohol are distinct and its intent to treat the two substances differently. See, e.g., Section 3802 of the Vehicle Code, 75 Pa.C.S. § 3802 (setting forth specific prohibitions against driving after consuming "alcohol” and "drugs” or "controlled substances”).


. I recognize that in Brannigan v. Unemployment Compensation Board of Review, 887 A.2d 841 (Pa.Cmwlth.2005), this court applied section 402(e.l) of the Law to a claimant's violation of his employer's alcohol policy. However, the Brannigan court was not faced with the legal question presented here because neither the referee nor the Board determined the claimant’s eligibility under section 402(e) of the Law.